DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 8 July 2020.
Claims 1-20 were previously under a restriction requirement.
Claims 1-11 and claims 18-20 were elected, claims 12-17 have been withdrawn.
Claims 1-11 and claims 18-20 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 18-20 in the reply filed on 28 November 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 February 2021 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a plurality of market participant node devices, wherein each market participant node device is associated with an energy market participant; a plurality of market authority node devices, wherein each market authority node device is associated with a market authority; one or more network operator node devices, wherein each market authority node device is associated with a network operator; wherein the market participant node devices, the market authority node devices, and the network operator node devices are configured to communicate with each other to facilitate an energy transaction.
The limitations of a plurality of market participant node devices, a plurality of market authority node devices, one or more network operator node devices, and wherein the market participant node devices, the market authority node devices, and the network operator node devices are configured to communicate with each other to facilitate an energy transaction; as drafted, under the broadest reasonable interpretation, encompass the management and performance of commerical activities (including managing sales activities and business relations).  That is, but for the generic computer elements (node devices), the claim recites an abstract idea.  In particular, the claim recites the use communication between different parties to facilitate an energy transaction, which is the management of sales activities and business relations between market participants, market authorities, and a network operator.  Thus the claims recite limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (node devices) as tools to carry out the abstract idea.  In particular, it is noted that the various node devices are recited at a high level and are merely recited as tools used to represent parties in a sales transaction, and thus do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to patent ineligible subject matter.
The dependent claims 2-11, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite that that he devices generate software agents to facilitate the transaction, and thus further recites the use of generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 2 and 3).  In addition, the claims further recite generating a request to buy power, processing the request, and determining a price based on service costs or availability; which encompasses the performance of a purchase request and management of sales activities, and thus further recites limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 4 and 5).  In addition, the claims further recite that the software agents are associated with a local pool and regional pool, and that the agents operate in their associated pool, which merely narrows the field of use by further defining the agents and their region of operation, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 6 and 7).  In addition, the claims further recite determining the viability of transactions, and facilitating approved transactions; which encompasses the performance of a purchase request and management of sales activities, and thus further recites limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 8 and 9).  In addition, the claims further recite the nodes comprise generic hardware components (process, memory, communication interface), and are in devices of participants; which merely further recites using generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 10 and 11).  

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a plurality of market participant node devices, wherein each market participant node device is associated with an energy market participant and configured to generate one or more energy market participant software agents to facilitate an electrical power transaction; a plurality of market authority node devices, wherein each market authority node device is associated with a market authority, wherein each market authority node device is associated with an energy market authority and configured to generate one or more energy market authority software agents to facilitate the electrical power transaction; one or more network operator node devices, wherein each market authority node device is associated with a network operator, wherein each network operator node device is associated with a network operator and configured to generate one or more network operator software agents to facilitate the electrical power transaction; wherein the market participant node devices, the market authority devices, and the network operator node devices are configured to communicate with each other to facilitate a proposed energy transaction; and wherein the one or more market authority software agents are configured to determine the viability of the proposed energy transaction.
The limitations of a plurality of market participant node devices which generate one or more energy market participant software agents to facilitate the electrical power transaction, a plurality of market authority node devices which generate one or more energy market authority software agents to facilitate the electrical power transaction; one or more network operator node devices which generate one or more network operator software agents to facilitate the electrical power transaction; wherein the node devices are configured to communicate with each other to facilitate a proposed energy transaction; and determining the viability of the proposed energy transaction; as drafted, under the broadest reasonable interpretation, encompass the management and performance of commerical activities (including managing sales activities and business relations).  That is, but for the generic computer elements (node devices), the claim recites an abstract idea.  In particular, the claim recites the use communication between different parties to facilitate an energy transaction, which is the management of sales activities and business relations between market participants, market authorities, and a network operator.  In addition, the claims recite determining the viability of the proposed energy transaction, which encompasses sales manager verifying transactions can occur, which is the management of sales activities.  Thus the claims recite limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (node devices) as tools to carry out the abstract idea.  In particular, it is noted that the various node devices are recited at a high level and are merely recited as tools used to represent parties in a sales transaction, and thus do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to patent ineligible subject matter.
The dependent claims 19 and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite that that he devices generate software agents to facilitate the transaction, and thus further recites the use of generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 19).  In addition, the claims further recite generating a request to buy power, processing the request, and determining a price based on service costs or availability; which encompasses the performance of a purchase request and management of sales activities, and thus further recites limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 4 and 5).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troxell et al. (US 2007/0124026 A1) (hereinafter Troxell).

With respect to claim 1, Troxell teaches:
A plurality of market participant node devices, wherein each market participant node device is associated with an energy market participant (See at least paragraphs 14-17, 34, 35, 36, 40, 43, 44-47, 54, 98, and 144 which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction).
A plurality of market authority node devices, wherein each market authority node device is associated with a market authority (See at least paragraphs 14-18, 34, 35, 40, 43, 53, 56, 57, 59, 60, 62, 66, 80, and 144 which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction, and wherein substation nodes run auctions for energy supply/demand for neighborhoods that report to them, and participate in auctions run by utilities above them).
One or more network operator node devices, wherein each market authority node device is associated with a network operator (See at least paragraphs 14-18, 34, 35, 40, 66-70, 72-77, and 144 which describe which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction, wherein the highest level contains energy providers, energy transmission parties, and regional controllers, and wherein these parties manage energy transfer and auctions for levels below them).
Wherein the market participant node devices, the market authority node devices, and the network operator node devices are configured to communicate with each other to facilitate an energy transaction (See at least paragraphs 14-18, 34, 35, 56, 57, 59, 60, 66, 67, 69, 70, and 73-77 which describe the various devices at the various levels communicating to facilitate energy transactions, including via the running of auctions for energy supply and demand).

With respect to claim 2, Troxell discloses all of the limitations of claim 1 as stated above.  In addition, Troxell teaches:
Wherein one or more of the market participant node devices, the market authority node devices, and the network operator devices are configured to generate one or more software agents configured to facilitate the energy transaction (See at least paragraphs 14-18, 34, and 36 which describes each of the nodes generating software agents to facilitate the energy transactions).

With respect to claim 3, Troxell discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Troxell teaches:
Wherein the one or more software agents include an energy buyer software agent, an energy seller software agent, and an infrastructure owner agent (See at least paragraphs 14-18, 34, and 36 which describes each of the nodes generating software agents to facilitate the energy transactions, and wherein the agents represent buyers, sellers, and utility operators).

With respect to claim 4, Troxell discloses all of the limitations of claims 1-3 as stated above.  In addition, Troxell teaches:
Wherein the energy buyer software agent generates a request to buy electric power (See at least paragraphs 14, 18, 43-47, 54, 80, 81, 98, and 102 which describe an energy buyer agent generating a request to buy power).

With respect to claim 5, Troxell discloses all of the limitations of claims 1-4 as stated above.  In addition, Troxell teaches:
Wherein the energy seller software agent and the infrastructure owner agent process the generated request (See at least paragraphs 14, 18, 34, 43-47, 54, 56, 57, 59, 62, 65, 66, 73-77, 80, 81, and 108-114 which describe sellers and utilities owners processing requests for energy supply).
Wherein processing the generated request comprises determining a price based on one or more of power generation capacity and infrastructure costs (See at least paragraphs 18, 19, 34, 43-47, 53, 56, 69, 70, 80, 81, and 94 which describe generating pricing for energy supply based on energy costs and capacity).

With respect to claim 6, Troxell discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Troxell teaches:
Wherein the generated software agents are associated with a local energy market pool node device (See at least paragraphs 14, 15, 17, 34, and 40 which describe the software agents being associated with their site, their neighborhood, their substation, their utility provider, and their region; and thus, associated with a local energy market, which is a member of a regional energy market).

With respect to claim 7, Troxell discloses all of the limitations of claims 1, 2, and 6 as stated above.  In addition, Troxell teaches:
Wherein the local energy market pool node device generates a local energy market pool software agent comprising information associated with one or more market participant transaction requests within a service area of the local energy market pool node; wherein the local energy market pool node transmits the local energy market pool software agent to a regional energy market pool node having a service area that is larger than, and includes, the local energy market pool node (See at least paragraphs 14, 15, 17, 34, and 40 which describe the software agents being associated with their site, their neighborhood, their substation, their utility provider, and their region; and thus, associated with a local energy market, which is a member of a regional energy market.  In addition, see at least paragraphs 14, 17, 18, 34, 35, 43-47, 56, 57, 66, 72, 73-77, and 85 which describe local markets reporting the energy transactions, consumption, and generation to higher level markets).

With respect to claim 8, Troxell discloses all of the limitations of claim 1 as stated above.  In addition, Troxell teaches:
Wherein the one or more market authority nodes are configured to determine the viability of a proposed transaction (See at least paragraphs 18, 56, 57, 59, 65, 67, 69, 72, 81, 94, and 108-114 which describe an auction runner verifying bids and accepted transactions on the auction, and cancelling transactions to assist in grid health and stability).

With respect to claim 9, Troxell discloses all of the limitations of claim 1 as stated above.  In addition, Troxell teaches:
Wherein the one or more network operator nodes are configured to facilitate the execution of an approved transaction (See at least paragraphs 14, 18, 34, 38, 44-47, 57, 68, 95, and 99 which describe grid operators supplying power based on approved transactions).

With respect to claim 10, Troxell discloses all of the limitations of claim 1 as stated above.  In addition, Troxell teaches:
Wherein each of the node devices comprises an electronic processor, a memory, and a communication interface configured to facilitate communication with one or more other node devices (See at least paragraphs 14-18, 35, 40, and 144 which describe the different hierarchical levels as each having computers with a processor, memory, and communication interface; and wherein the devices communicate to conduct energy transactions).

With respect to claim 11, Troxell discloses all of the limitations of claim 1 as stated above.  In addition, Troxell teaches:
Wherein each of the market participant node devices are configured to be integrated in, or in proximity to, a device associated with the market participant (See at least paragraphs 14-18, 34, 35, 38, 43-47, and 144 which describe market participants as having computers that provide agents to participate in the energy transactions).

With respect to claim 18, Troxell teaches:
A plurality of market participant node devices, wherein each market participant node device is associated with an energy market participant and configured to generate one or more energy market participant software agents to facilitate an electrical power transaction (See at least paragraphs 14-17, 34, 35, 36, 40, 43, 44-47, 54, 98, and 144 which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction).
A plurality of market authority node devices, wherein each market authority node device is associated with a market authority, wherein each market authority node device is associated with an energy market authority and configured to generate one or more energy market authority software agents to facilitate the electrical power transaction (See at least paragraphs 14-18, 34, 35, 40, 43, 53, 56, 57, 59, 60, 62, 66, 80, and 144 which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction, and wherein substation nodes run auctions for energy supply/demand for neighborhoods that report to them, and participate in auctions run by utilities above them).
One or more network operator node devices, wherein each market authority node device is associated with a network operator, wherein each network operator node device is associated with a network operator and configured to generate one or more network operator software agents to facilitate the electrical power transaction (See at least paragraphs 14-18, 34, 35, 40, 66-70, 72-77, and 144 which describe which describe a hierarchal structure of nodes, including a site level, power neighborhood level, substation level, utility level, and regional level; and wherein each level contains computer devices that communicate with each other and participate/manage the auction, wherein the highest level contains energy providers, energy transmission parties, and regional controllers, and wherein these parties manage energy transfer and auctions for levels below them).
Wherein the market participant node devices, the market authority devices, and the network operator node devices are configured to communicate with each other to facilitate a proposed energy transaction (See at least paragraphs 14-18, 34, 35, 56, 57, 59, 60, 66, 67, 69, 70, and 73-77 which describe the various devices at the various levels communicating to facilitate energy transactions, including via the running of auctions for energy supply and demand).
Wherein the one or more market authority software agents are configured to determine the viability of the proposed energy transaction (See at least paragraphs 18, 56, 57, 59, 65, 67, 69, 72, 81, 94, and 108-114 which describe an auction runner verifying bids and accepted transactions on the auction, and cancelling transactions to assist in grid health and stability).

With respect to claim 19, Troxell discloses all of the limitations of claim 18 as stated above.  In addition, Troxell teaches:
Wherein the one or more market participant software agents include an energy buyer software agent, an energy seller software agent, and an infrastructure owner agent (See at least paragraphs 14-18, 34, and 36 which describes each of the nodes generating software agents to facilitate the energy transactions, and wherein the agents represent buyers, sellers, and utility operators).

With respect to claim 20, Troxell discloses all of the limitations of claim 18 as stated above.  In addition, Troxell teaches:
Wherein the energy buyer software agent generates a request to buy electric power (See at least paragraphs 14, 18, 43-47, 54, 80, 81, 98, and 102 which describe an energy buyer agent generating a request to buy power).
Wherein the energy seller software agent and the infrastructure owner agent process the generated request (See at least paragraphs 14, 18, 34, 43-47, 54, 56, 57, 59, 62, 65, 66, 73-77, 80, 81, and 108-114 which describe sellers and utilities owners processing requests for energy supply).
Wherein processing the generated request comprises determining a price based on one or more of power generation capacity, power prices, infrastructure capacity, and infrastructure costs (See at least paragraphs 18, 19, 34, 43-47, 53, 56, 69, 70, 80, 81, and 94 which describe generating pricing for energy supply based on energy costs and capacity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
13 December 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628